Citation Nr: 1422796	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits based on income.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from March 1992 to March 1996, and died in July 2000.  The appellant is advancing the appeal as the mother of A.H., who is reported to be the child of the Veteran.

By letter dated June 2011, the Regional Office (RO) denied the appellant's claim for death pension benefits on behalf of the Veteran's child.  She filed a timely appeal to the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a claim for death pension benefits on behalf of her child in December 2010.  She reported Social Security Administration benefits for A.H. of $802 per month.  The appellant also indicated she received $240 per month in child support.  The RO denied the claim on the basis that the income of A.H. and the appellant was excessive for the receipt of death pension benefits.  

It is unclear from the record whether the appellant was apprised of various exclusions from income, to include unreimbursed medical expenses.  See 38 C.F.R. § 3.272 (2013).  Additionally, there is no indication in the record that the appellant was provided appropriate VCAA notice.

The Board further notes that while a birth certificate for A.H. is of record, it does not list the father, and it is unclear whether the RO made any formal determination as to the status of the appellant and the child.  Additional information regarding the details of who is making child support payments is appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for nonservice-connected death pension benefits, to include advising the appellant what constitutes countable annual income and of the various exclusions from income.  She should be afforded the opportunity to furnish information concerning unreimbursed medical expenses.  

2.  The RO should take appropriate action to confirm that the Veteran is the father of A.H., and also request information regarding the details of the reported child support payments.  

3.  The RO should then review the record and readjudicate the appellant's claim for VA death pension benefits.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



